Citation Nr: 1539555	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-28 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active service from November 1984 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), that denied service connection for arthritis and fibromyalgia in addition to other disabilities.  The Veteran only filed a notice of disagreement as to the arthritis and fibromyalgia claims.  

A June 2010 rating decision granted service connection for fibromyalgia.  As the Veteran has not appealed either the rating or effective date assigned to this disability, the RO's decision represents a complete grant of the Veteran's appeal on this issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, this matter is not before the Board at this time.

In June 2011, February 2013, and July 2014, the Board remanded the issue for further evidentiary development.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the remands including obtaining the requested medical opinions and conducting searches for the records in question.  Stegall v. West, 11 Vet. App. 268 (1998). 

In April 2012 and July 2013, the Veteran submitted a waiver of initial consideration of any additional evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  It is as likely as not that the Veteran experienced right hip pain in active service in March 1985 and used crutches for treatment.    

2.  Symptoms of arthritis were not chronic in service and have not been continuous since service separation, and the current arthritis did not manifest to a degree of 10 percent within a year of service separation. 

3.  The evidence of record makes it less likely than not that the Veteran's currently diagnosed seronegative inflammatory arthritis is related to disease or injury or other event in active service or is caused by or permanently aggravated by a service-connected disability.



CONCLUSION OF LAW

The criteria for service connection for arthritis to include seronegative inflammatory arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided notice letters to the Veteran in October 2008, prior to the initial adjudication of the claim, and in September 2011, February 2013, and June 2013.  The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection including secondary service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of her claim to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claim was readjudicated in March 2012, June 2013, and July 2015 supplemental statements of the case, thus curing any lack of timeliness of notice. Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claim.  The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696   (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). Thus, adjudication of the claim at this time is warranted.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  Here, the evidence shows that only a portion of the Veteran's service treatment records are available; of record are the October 1984 enlistment examination and 1986 hospital records from the Army Hospital in Fort Rucker.  The remaining service treatment records are missing.  The Board finds that any additional efforts to obtain the records would be futile.  The records that the National Personnel Records Center (NPRC) had in its possession were sent to VA.  See the November 2008 and the June 2015 NPRC responses.  In an October 1997 response, the NPRC informed the RO that it sent the Veteran's service treatment records to the ROTC program at the Florida A&M University.  The RO contacted the ROTC program at Florida A&M University and in November 1997, the ROTC program informed the RO that they did not have the Veteran's service treatment records.  The ROTC program indicated that such records were destroyed after 5 years or were sent to the NPRC.  A search was also made for Army Hospital records and service treatment records at Fort Sam Houston and in March 2015, VA was informed that no such records were located.  The Board finds that any additional efforts to obtain the service treatment records would be futile.

Where service treatment records are missing, VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board finds that VA has met this duty.  The RO had asked the Veteran to submit any service treatment records in her possession in September 1997.  In October 1997, the Veteran indicated that she did not have any service treatment records to submit.  The RO notified the Veteran of the search for the service treatment records. See the December 2004 statement of the case.  In an October 2008 letter, the RO notified the Veteran of alternative forms of evidence to submit in support of her claim for service connection.  In the August 2009 rating decision and the July 2015 supplemental statement of the case, the RO again set forth the search for the service treatment records and the results of the search.  

The Board also finds that the Veteran was notified of alternative forms of evidence to submit in lieu of the service treatment records.  In July 2015, the Veteran informed VA that she had no additional information or evidence to submit in support of her claim.  She did not submit or identify any alternative forms of evidence in support of her claim.  

VA treatment records, Social Security Administration (SSA) records, and private medical records identified by the Veteran are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  In November 2009, September 2011, April 2012, and July 2015, the Veteran specifically informed VA that she had no additional evidence or information to submit in support of her claim.  

The Veteran underwent VA examination in August 2011 and medical opinions were obtained in March 2013 and June 2013 to obtain medical evidence as to the nature and etiology of the claimed arthritis.  The VA examinations and medical opinions are adequate because the examinations were performed by medical professionals based on review of claims file and a solicitation of history and symptomatology from the Veteran, and an examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiners provided medical opinions as to whether the claimed disability was related to active service or was caused by or aggravated by the service-connected disabilities.  The VA examiner cited the evidence that supported the opinion.  

The Veteran has not challenged the adequacy of the VA examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  

2.  Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, arthritis is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

As to secondary service connection claims, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a Veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

3.  Analysis: Service Connection for Arthritis

As discussed above, most of the Veteran's service treatment records are not available for review and the Board finds that any additional searches would be futile.  As complete copies of the Veteran's service treatment records are unavailable for review, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's service records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  While it is unfortunate that a portion of the Veteran's service treatment records are unavailable, the appeal will be decided upon the evidence of record, and the Board will not draw a negative inference from the absence of service treatment evidence.

The Veteran contends that service connection for arthritis is warranted.  The Veteran reports that she has had joint pain for many years that has increased in severity over the last couple of years.  In support of her claim, she has submitted copies of letters that she claims she wrote to family members during her military service.  In a letter dated in March 1985, she reports that she had been on crutches from Tuesday to Friday due to fluid in her right hip bone and that it was painful.  She indicated that the doctors did not know what caused it and that she was on crutches to relieve the pressure.  She asserts that the symptom of right hip pain is arthritis and this is evidence of continuity of pain symptoms.  See the Veteran's statement dated in June 2010, the October 2009 notice of disagreement, and the July 2011 statement.  In the June 2010 VA Form 9, the Veteran maintained that her arthritis was secondary to her service-connected posttraumatic stress disorder (PTSD).  In an August 2010 statement she suggested that her arthritis "goes with" her fibromyalgia.  In a March 2013 statement, the Veteran indicated that she has been treated for arthritis through VA since 2007 and did not have any private treatment for arthritis.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence makes it less likely than not that arthritis either manifested in service or is otherwise related to active service and is not caused by or permanently aggravated by a service-connected disability.  The medical evidence of record shows a diagnosis of seronegative inflammatory arthritis.  See the VA rheumatologist consult dated in August 2015 and the August 2011 VA examination report.    

The service treatment records do not document treatment or diagnosis of seronegative inflammatory arthritis.  The October 1984 enlistment examination report and the June 1986 Fort Rucker Army hospital records do not document arthritis.  The Board finds the weight of the competent and credible evidence shows that symptoms of arthritis were not chronic in service and have not been continuous since service separation, and the current diagnosis of seronegative inflammatory arthritis did not manifest to a degree of 10 percent within a year of service separation.  The weight of the competent and credible evidence shows that the Veteran's current seronegative inflammatory arthritis first manifested many years after service and is not related to disease or injury or other event in active service and is not caused by or permanently aggravated by a service-connected disability.

As noted above, the Veteran asserts that she had tendinitis or fluid around the hip joints and was on crutches in 1985.  She stated that she had fluid on her hips and was on crutches when she was stationed at Fort Sam Houston.  See the October 2009 notice of disagreement.  The Veteran submitted handwritten letters that, she asserts, she sent to her mother which indicate that she was on crutches in May 1985.  

The Veteran, as a lay person, is competent to report firsthand events such as an injury or treatment and to report observable symptoms such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds that she is competent to report that she was on crutches in service due to pain.  However, the Board finds that the Veteran is not competent to report a medical diagnosis.  She may report what her doctor told her but as a layperson, she is not competent to diagnose a medical disability or provide a medical opinion as to the significance of symptoms.  The Veteran has not provided detailed statements as to the condition she had in service and the diagnosis that led to the use of crutches.  Her statements are general and somewhat inconclusive as to the condition that led to the use of crutches.  Thus, the Board finds that the statements have limited credibility and, therefore, limited probative value, and are not sufficient to establish a finding of fluid on the joints or tendinitis in the hip joints in active service.  Her statements are sufficient to establish that she had hip pain in active service in March 1985 and was on crutches for treatment.   

The weight of the competent and credible evidence does not establish chronic or recurrent symptoms of arthritis in active service or since service separation in October 1986.  As discussed, the competent and credible evidence shows that the Veteran had hip pain in active service in March 1985 and was on crutches.  Seronegative inflammatory arthritis was not diagnosed in active service and there is no diagnosis of arthritis within one year of service separation.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.309(a)  is not warranted. 

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of arthritis in service or since service separation.  As discussed below, there is evidence of right hip pain in service in March 1985.  The Veteran separated from service in October 1986.  The weight of the evidence shows that the Veteran first reported having joint pains in the shoulders and knees in the 1990's and in other joints in about 2005 or 2006.  The Board finds that the weight of the competent and credible evidence establishes that the inflammatory arthritis first manifested in about 2006, almost two decades after service separation, and there were no chronic and continuous symptoms in service or for almost 20 years after service until 2006.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303(b) is not warranted.

A VA treatment record from December 2006 noted the Veteran complaining of multiple joint swelling and pain off and on for 2 months, mostly in the hands, but also in knees, ankles, shoulders, and lower back.  She was referred to the rheumatology clinic.  A report from that clinic in February 2007 notes the Veteran complaining of joint pain.  She stated that she was well until mid-1999 when she suffered an injury at work to her shoulder.  Then she developed pain and tightness across the shoulder blades.  She noted working night shift, going to school in the morning, and only getting few hours of sleep each day.  She stated school got busier, work got more stressful on February 18, 2007 with more lifting and turning patients every 2 hours.  She stated she then developed joint pains and stiffness in March 2006.  It was noted that an October 2006 workup revealed a negative rheumatoid factor.  The impression was history suggestive of inflammatory arthritis, with excessive stress and sleep deprivation the likely triggering factors. 
 
The post service treatment records show that the first clinical evidence suggestive of inflammatory arthritis is in 2006, almost two decades removed from service.  VA treatment records dated in April 2010 show a diagnosis of seronegative inflammatory arthritis.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability, while not dispositive, is of itself a factor that can weigh against finding that a disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The weight of the competent and credible evidence shows that the current seronegative inflammatory arthritis is not related to active service and is not caused by or aggravated by the service-connected fibromyalgia or PTSD.  

The Veteran was afforded a VA examination in August 2011 and medical opinions were obtained in 2013.  The VA examination report indicates that the VA examiner, a specialist in physical medicine and rehabilitation, reviewed the claims folder and the Veteran's medical history and conducted a physical examination.  The Veteran reported that her arthritis is in her hands, shoulders, knees, and left hip.  Regarding her shoulders, she stated that her symptoms began in the 1990s and she had surgery on her right shoulder for a rotator cuff tear in 1999.  The Veteran reported that seronegative arthritis was diagnosed in 2007 by Dr. Relangi.  She was currently taking Plaquenil, methotrexate, hydrocodone, Motrin, and prednisone for her joint pain.  The medications help her shoulder but they do cause side effects in that one or more of them bother her stomach.  Her symptoms worsened by changes in the weather and lifting and were better by her medications.  She denied any flares and her symptoms are relatively constant.  As far as activities of daily living, she had difficulty combing hair and putting on shirts.  As far as occupation, she worked as a nursing assistant at a VA until June 2004.  She had difficulty with lifting and pushing items, and she had to take off approximately 4 months in the last year that she worked because of her joint symptoms. 

Physical examination of the right shoulder shows some limitation of motion with pain and weakness at the end range of abduction and pain at the end range of flexion, and stiffness at the end range of external rotation.  There was tenderness over her anterior and mid-deltoid muscles and her upper trapezius muscle.  Examination of the left shoulder revealed no limiting factors at the end range for all ranges tested.  There was tenderness to palpation in the left shoulder over her anterior and mid-deltoid muscles and her upper trapezius muscle.  Shoulder x-rays on the left were normal and on the right were normal with surgical hardware present. 

Regarding her knees, the Veteran reported that the knees began bothering her in the 1990s and she had a left total knee replacement done in December 2009 and this did not help her.  She reported that both knees swell, the right knee locks, and neither knee gives way.  There was no history of subluxation or dislocation.  The medications previously discussed under shoulders help her knees.  She can walk for 15-20 minutes and walking beyond 15-20 minutes makes her worse.  Laying down makes her feel better.  She denies any flares and the symptoms are relatively constant.  As far as activities of daily living, she has difficulty getting in and out of the tub and doing lower extremity dressing.  As far as occupation, she has difficulty with the amount of walking and standing required.

Examination of the left and right knees revealed limitation of motion with stiffness and weakness at the end range of flexion in the right knee and limitation of motion with pain and stiffness at the end range of flexion. The right knee has a moderate amount of crepitus and the left knee has a mild amount of crepitus.  The right knee had no swelling and the left knee had a moderate amount of swelling.  There was tenderness over the medial joint line, on the left.  She walks with a slow gait, in which she keeps her left knee extended more than her right knee.  X-rays are normal on the right and on the left, there is a total knee replacement.  

Regarding the left hip, the hip started to bother her in 2010 when she was doing rehab to her left knee.  She has had no surgery on her left hip.  She does not wear a hip brace.  She reports the hip gives way.  She can walk for 10-15 minutes.  Walking beyond 10-15 minutes makes her worse.  Rest makes her better.  Flares occur with walking, last 2 days, and are moderate to severe in nature.  As far as activities of daily living, she has difficulty with lower extremity dressing and getting in and out of the bath tub.  As far as previous occupation, she had difficulty with the amount of walking and standing required.  

Examination of the left hip revealed limitation of motion with pain at the end range of flexion, adduction, and internal rotation.  There was stiffness at the end range of abduction and no limiting factors at the end range of external rotation.  There was tenderness over her outer gluteus maximus muscle and her lateral hip.  X-rays are interpreted as normal.

Regarding her hands, they began to bother her in 2008 or 2009.  She has had no surgery on her hands or other treatment.  She has worn braces in the past, which have helped her.  The medications previously described do not help her hands.  She is made worse by using her hands and was is uncertain what makes her hands feel better.  She denied any flares; the symptoms are relatively constant.  As far as activities of daily living, she has difficulty with fine motions.  As far as occupation, she had difficulty with transferring patients and computer use.  

Examination of the right hand revealed pain throughout range of motion testing in all joints and digits on repetitive motion.  She had enlargements of the PIP joints of fingers 2 through 5 and the DIP joints of her thumb, long, and ring fingers.  Finger flexor and intrinsic strength is grade 4+ with pain.  No increased warmth of the joints noted. 

Examination of the left hand revealed pain in the carpometacarpal joints of the thumb on repetitive motion.  She was tender over the carpometacarpal joint of the thumb.  No other areas of tenderness noted.  She has enlarged PIP joints of her 4 lateral fingers.  Strength was grade 5- for finger flexor and intrinsic, strength.  There was no increased warmth of the joints noted on the left hand.  Hand x-ray examination was normal bilaterally.  

The impression was seronegative arthritis.  The VA examiner noted that review of the record shows that there were no military records for review.  The VA examiner noted that he reviewed Dr. Relangi's note from July 2011 and Dr. Relangi noted that most of the Veteran's service treatment records are not available for review.  Dr. Relangi's note further stated that the Veteran brought papers that were written to various family members during her time in the military service and it was noted that one of the letters from March 1985 indicated that the Veteran had been on crutches Tuesday through Friday due to fluid in her right hip bone and was on crutches for 1 month.  Dr. Relanqi noted that if the Veteran developed fluid in her right hip during service than she had a symptom of inflammatory arthritis.  However, the VA examiner stated that as VA has no records for review, the best that can be said is that he could not resolve the issue without resorting to mere speculation if the Veteran's symptoms are a continuation of any sort of inflammatory arthritis noted in the military.

In March 2013, an additional medical opinion was obtained.  The VA physician, indicated that he reviewed the claims file and he was asked if the Veteran's current arthritis disorder arose during service or if it is etiologically related to the Veteran's military service to include a report of an incident from March 1985 in which the Veteran was on crutches due to fluid in her right hip.  The VA examiner noted that as he stated in his initial exam in 2011, there are no service treatment records available for review and Dr. Relangi's note states that the Veteran brought papers that were written to various family members during her time in the military service.  There was a letter from March 1985, indicating she had been on crutches secondary to fluid in her right hip.  In the form 2507 it states, "I can accept the premise that she had right hip complaint in the service."  On reviewing her VA notes, there is an orthopedic evaluation from October 1999, indicating that she has a diagnosis of status post rotator cuff repair in August 1999.  This was the second surgery for the right shoulder.  She was noted to have originally injured her shoulder in June 1998, assisting a patient who was choking.  There is also a note from April 2003, indicating pain in her neck and shoulders.  The VA examiner indicated that there was nothing more recent than 1999, indicating joint pain.  The form 2507 notes generalized joint complaints beginning March 2006.  The VA examiner noted that he did not see any earlier notes indicating generalized joint complaints.  Therefore, the VA examiner opined that it was less likely than not that the Veteran's current arthritis is a continuation of her arthritis from the military as there is no documentation indicating continuity of care since her time spent in the military.  The VA examiner opined that the Veteran's arthritis disorder would not be caused by PTSD or fibromyalgia and it was a separate disorder. 

In June 2013, the VA examiner provided an additional medical opinion.  The VA examiner indicated that he was asked if the Veteran's claimed arthritis is permanently worsened beyond normal progression by the service-connected PTSD and fibromyalgia.  The VA examiner indicated that the Veteran had a diagnosis of seronegative inflammatory arthritis by Dr. Relangi.  He indicated that this is not a disorder that would be affected by either PTSD or fibromyalgia which are entirely separated etiologic disorders and would not aggravate a seronegative inflammatory arthritis.  The VA examiner stated that fibromyalgia can cause joint pain per se; however, it is a non inflammatory condition and thus would not contribute to any seronegative inflammatory arthritis. 

The Board finds the 2011 and 2013 VA examination findings and opinions to be highly probative since the VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and reported medical history, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and expertise, as a specialist in physical medicine and rehabilitation, to render the medical opinion.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In a July 2011 medical opinion, Dr. Relangi, a VA rheumatologist, stated that the Veteran has been known to her since February 2007 and she is followed at the rheumatology clinic for the treatment of seronegative inflammatory arthritis and fibromyalgia in addition to low back pain and shoulder pain.  Dr. Relangi stated that the Veteran had severe seronegative inflammatory arthritis with pains and swelling and synovitis in multiple joints in the bilateral hands and fingers, and bilateral wrists, ankles, and feet.  Dr. Relangi noted that based on the papers the Veteran showed her, there was documentation that most of her service treatment records were not available for review.  It was noted that the Veteran submitted copies of letters that she claims she wrote to family members during her military service and per the papers, in a letter dated in March 1985, she stated that she had been on crutches from Tuesday to Friday due to fluid in her right hip bone and that it was painful.  She indicated that the doctors did not know what caused it and that she was on crutches to relieve the pressure; the Veteran stated that she was on crutches for about a month.  Dr. Relangi opined that if the Veteran developed fluid in her right hip in service, that could be a symptom of inflammatory arthritis and hence it can be said, that it is at least as likely as not that her current inflammatory arthritis arose during service.

The Board does not question Dr. Relangi's competence and expertise as a medical doctor and rheumatologist; however, the medical opinion has limited probative value because the opinion is too vague and speculative.  The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).  For these reasons, the Board finds Dr. Relangi's statement to have limited probative value and is outweighed by the 2011 and 2013 VA medical opinions.

The Veteran's lay assertions that her arthritis is related to service and is caused by the service-connected fibromyalgia and PTSD are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of arthritis and would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the cause of arthritis and how different diseases and disabilities affect another falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  

The Board finds that the weight of the evidence demonstrates that the seronegative inflammatory arthritis did not manifest in service, is not caused by any in-service event or injury, is not medically related to service, is not caused by or aggravated by a service-connected disability, and first manifested almost two decades after service separation.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that the arthritis was incurred in or is related to service or is proximately due to or aggravated by a service-connected disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for arthritis to include seronegative inflammatory arthritis on a direct and secondary basis is denied.   


ORDER

Service connection for arthritis to include seronegative inflammatory arthritis is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


